Title: From James Madison to Congress, 31 January 1817
From: Madison, James
To: Congress


        
          January 31st. 1817.
        
        To the Senate and House of Representatives of the United States.
        The Envoy Extraordinary and Minister Plenipotentiary of His most Christian Majesty having renewed, under Special instructions from his Government, the claim of the Representative of Caron de Beau Marchais for One million of livres, which were debited to him in the settlement of his accounts with the United States, I lay before Congress copies of the Memoir on that Subject addressed by the Said Envoy to the Secretary of State.
        Considering that the sum, of which the Million of livres in question made a part, was a gratuitous grant from the French Goverment to the United States, and the declaration of that Government, that that part of the grant was put into the hands of Mr De Beau Marchais as its, agent, not as the agent of the United States, and was duly accounted for by him to the French Government; Considering also the Concurring opinions of two Attorneys General of the United States, that the said debit was not legally Sustainable in behalf of the United States, I recommend the Case to the favorable attention of the Legislature, whose authority alone can finally decide on it.
        
          James Madison
        
      